Citation Nr: 1454320	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-01 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an upper respiratory infection, claimed as respiratory problems.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for hypertension, including as secondary to the asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to August 1973.

He appealed to the Board of Veterans' Claims (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Additional rating decisions since issued in December 2008 and February 2009 continued to deny these claims.

In his January 2011 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  However, in correspondence dated in August 2014, the Veteran withdrew his request for this hearing.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.

Because, however, they require further development before being decided on appeal, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).



REMAND

First, in correspondence dated in October 2008, the Veteran indicated he had a then pending claim for Social Security Administration (SSA) disability benefits.  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the Veteran's SSA records must be obtained and considered.

Second, the Board sees that VA was unable to obtain the Veteran's service treatment records (STRs).  See April 2008 VA Memorandum.  However, the Veteran submitted his own copies of STRs dated in December 1971 reflecting treatment for an upper respiratory infection in service.  His post-service treatment records also reflect diagnoses of asthma, sinusitis, and chronic obstructive pulmonary disease (COPD).  He alleges that he has experienced respiratory symptoms since his time in service, and in support of this allegation he has submitted additional lay statements from his brother and wife attesting to this.  Therefore, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination and opinion are needed to determine whether any of his current respiratory conditions are the result of his service, including his documented upper respiratory infection in service.

Lastly, the Veteran's post-service records also show hypertension, and he has alleged this condition is secondary to his respiratory conditions, including the inhalers used to treat them.  Therefore, the VA examination on remand should also include an opinion on the relationship, if any, between the Veteran's respiratory conditions and his hypertension.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, including a copy of any decision awarding him disability benefits, as well as the medical records relied on or considered in the determination.

2.  Upon receipt of these records, schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's current respiratory conditions, including especially regarding whether any condition is the result of active duty service, to specifically include the upper respiratory infection diagnosed in December 1971.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any of the diagnosed respiratory conditions began during the Veteran's service from November 1971 to August 1973 or is otherwise causally linked to any incident of his service, including especially the diagnosed upper respiratory infection in December 1971.

The examiner must also provide an opinion on whether it is more likely than not, at least as likely as not, or unlikely that there is a relationship or correlation between the Veteran's hypertension and any respiratory disabilities, including any medications used to treat these disabilities.  In addition to causation, this includes commenting on whether any respiratory disability is aggravating (i.e., chronically worsening) hypertension.  If a separate VA examination is needed for this opinion, one should be scheduled.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3.  Then readjudicate these several claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



